Case: 20-11184     Document: 00516206738         Page: 1     Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                  No. 20-11184                 February 17, 2022
                                Summary Calendar                 Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jacqueline Marie Guin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-952


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Jacqueline Marie Guin, federal prisoner # 58612-177, filed a counseled
   28 U.S.C. § 2255 motion in which she alleged that her trial attorney was
   ineffective for failing to fulfill his duty to meaningfully consult with her




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11184      Document: 00516206738           Page: 2   Date Filed: 02/17/2022




                                     No. 20-11184


   regarding an appeal. The district court denied the § 2255 motion, and we
   granted a certificate of appealability.
          “We review a district court’s conclusions with regard to a petitioner’s
   § 2255 claim of ineffective assistance of counsel de novo . . . [and] § 2255
   findings of fact for clear error.” United States v. Molina-Uribe, 429 F.3d 514,
   518 (5th Cir. 2005) (internal quotation marks and citations omitted). To
   establish ineffective assistance of counsel, Guin must show that her counsel’s
   performance was deficient in that it fell below an objective standard of
   reasonableness and that the deficient performance prejudiced her defense.
   See Strickland v. Washington, 466 U.S. 668, 689-94 (1984). Counsel has a
   constitutional duty to “consult with the defendant about an appeal when
   there is reason to think either (1) that a rational defendant would want to
   appeal (for example, because there are nonfrivolous grounds for appeal), or
   (2) that this particular defendant reasonably demonstrated to counsel that he
   was interested in appealing.” Roe v. Flores-Ortega, 528 U.S. 470, 480 (2000).
          In this context, “consult” means “advising the defendant about the
   advantages and disadvantages of taking an appeal and making a reasonable
   effort to discover the defendant’s wishes.” Id. at 478. If counsel does consult
   with the defendant, “the question of deficient performance is easily
   answered: Counsel performs in a professionally unreasonable manner only by
   failing to follow the defendant’s express instructions with respect to an
   appeal.” Id.
          After an evidentiary hearing featuring testimony from both Guin and
   her trial counsel, the district court found that her counsel was credible and
   that he did meaningfully consult with her about filing a potential appeal. The
   district court’s factual findings are plausible in light of the record read as a
   whole, and they are therefore not clearly erroneous. See United States v.
   Sanders, 942 F.2d 894, 897 (5th Cir. 1991). Accordingly, the district court




                                             2
Case: 20-11184    Document: 00516206738          Page: 3   Date Filed: 02/17/2022




                                  No. 20-11184


   did not err in denying Guin’s ineffective assistance of counsel claim, see
   Molina-Uribe, 429 F.3d at 518, and the judgment of the district court is
   AFFIRMED.




                                       3